Case {

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.224 Page 1 of 27

David R. Shoop (SBN: 220576)
Thomas S. Alch (SBN: 136860)
SHOOP | A PROFESSIONAL LAW
CORPORATION

9701 Wilshire Blvd., Suite 950
Beverly Hills, California 90212
Telephone: (310) 620-9533
Facsimile: (310) 620-6330

david. shoop@shooplaw.com
thomas.alch@shooplaw.com

Attorneys for Defendant
DAVID ROMAN

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF CALIFORNIA
KENNETH MOSER Case No.: 19-cv-831
Plaintiff,
VS.

Date: Nov. 25, 2019

MEDGUARD ALERT, INC, a Ctrm.14B

Connecticut Corporation, Lifewatch Complaint Filed: May 3, 2019

Inc., a New York Corporation, also

d/b/a Lifewatch USA and Medical No Oral Argument Unless Requested

ALARM SYSTEMS and LIFEWATCH | By Court
MOTO, EVAN SIRLIN, individually
and as an officer or manager of
Lifewatch, Inc., and DAVID ROMAN,
individually and as an officer or
manager of Lifewatch Inc., and

MedGuard Alert, Inc.
Defendants.

 

 

DEFENDANT DAVID ROMAN’S NOTICE OF MOTION AND MOTION TO

INS 3 an CESS
[F.R.C.P. 12(b)(2); 12(b)(4); 120b)(5); 12(0b)(6)]

 

DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.225 Page 2 of 27

 

TABLE OF CONTENTS
Table of Contents......0. 0.0 c ccc cecec ccc cc eee eeecnsesen ten eueaceeseesucussusaceneceusenceeraes 1
Table of Authorities. 0.0.0.0... ccce ccc ecceccc cece ee seeeuseueseusscuseceeaseesneutenteaees ili-vil
MEMORANDUM OF POINTS AND AUTHORITIES. ...........0.cccccceeceeeeeeee ees 1
I. SUMMARY OF PLAINTIFF’S ALLEGATIONG..............c.cccccceeeeeeee ees 1
Il. SUMMARY OF DAVID ROMAN’S ARGUMENT............c.ccecceeeeeeeeeee 2
A. Rule 12(B)(2).. ccc ce cece ce eeneeeeeeeeeaeeeuecsesuseseeeeusneneneneusss 2
B. Rule 12(B)(6). 0... c cc ecce cree eee ete seen ceseeenseeteeaeaeanss 3
Cy L2(D)(S). occ cece cece eee eeeeae ease sees sueeceeseseusneaeeusseeenens 3
D, L2(D)(A). occ ccc e eee c eee eeeeesneeseeeaeaeaeseuenecseaeenenaneusaeens 4
TH. = ARGUMENT. 2.000... cec cece nc eee ee eee esse eens eee sueeeassesecaeneusavanensenes 4
A. All Claims Against Mr. Roman Must Be Dismissed for Lack
Of Personal Jurisdiction. ............ccce ccc ececececeeeeseeesesueususueueeususs 4
1. Legal Standard for Personal Jurisdiction.............0......0.0eee ee 4
2. Mr. Roman Is Not Subject To General Personal
JULISGICHION. 00. cece ce ceee cee e ee ea eaeeeceeeeeeneneeeeeensaeaees 5
3. Mr. Roman is Not Subject to Specific Personal
JUPISCICHION. 0... e cece eee cee ease ees ceeeseevacuseeeeeueneesneeens 7
i. Mr. Roman has not purposefully availed
himself of the privileges of conducting
activities in California.............ccccccecceeeeceeeeseeusseesens 7
ii. Roman’s contacts with California, if any,
are not the “but for” cause of Plaintiffs claims
AGAINSt HUM... 2... eee cece ene e eee eteseusveeuseuseanenenens 9
ili. The exercise of jurisdiction over Mr. Roman would
be unreasonable............ ce ccc ccc cceceeeueaeeseseaeususeeencs 9
i

 

DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

Oo CO YT DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.226 Page 3 of 27

4. Mr. Roman’s Role as Officer Is Not a Valid Basis Upon
Which to Assert Personal Jurisdiction.............0.c.ccceceeeeeee 11
B. Plaintiff's Complaint is Fatally Flawed on its Face and, must be
Dismissed Pursuant to FRCP 12(b)(6)............c.ccccccecsccecneeeeeeeens 14
|. Plaintiff has failed to plead the elements necessary to sustain
TCPA Claims... 0... cece cece ece cee eceeeeeeseeeesencusacueueusucaeaees 15
2. Plaintiff's Claim is Barred by the Doctrine of Res Judicata......15
3. Dismissal is Appropriate Insofar as Plaintiff's TCPA Claim
is based on calls allegedly received before 5/3/15............0.00 16
C. Plaintiff's Complaint Must Be Dismissed Pursuant to 12(b)(5).........16
D. PlaintifP's Complaint Must Be Dismissed Pursuant to 12(b)(4).........17
TV. CONCLUSION. 2.0... ec cece eee e cece cee cccaseuceeeeuseesasencusasseeasansns 18

il
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case]B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.227 Page 4 of 27

TABLE OF AUTHORITIES
4 Page(s)
3 || Cases

4 |) Ashcroft v. Iqbal,

5 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)... cccccceeseececesesesestsesteeees 14
6 || Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)... ..cccecccssscsessesssesescscserseeees 14
7
Birzer v. Jockey’s Guild, Inc.,
8 444 F. Supp. 2d 1005 (C.D. Cal. 2006) oo... ccceccscssssssscsssssssscsesseseveceecerscetecsesenes 4,5,6
9

Blaniz v. California Dep't of Corr. & Rehab., Div. of Corr. Health Care
10 Servs.,

; 727 F.3d 917 (Oth Cir. 2013) .oecccccccecscesesssscsssscsssessrscsssscsevecseesesesseestaseavacsacseavacensass 13
]
0 Boschetto v. Hansing,
539 F.3d 1011 (Oth Cir. 2008) oo. ccccccscssssssssessscccsesecsesecscsessesecsesssseeavacsucseeacatseaees 13
13
Boudette v. Barnette,
14 923 F.2d 754 Oth Cir, 1991) oc cccccscssccsscscscssssssscsecsvsvsssesecarssectevseseeasssassnvavacsnses 17
1 || Brand v. Menlove Dodge,
16 796 F.2d 1070 (Oth Cir. 1986) occ ccccccccccsssscscsecsssesssssscsesceescsescsecscsessssetacsesacsesavaceaes 5
17 || Brown v. General Steel Domestic Sales, LLC
2008 U.S. Dist. LEXIS 97832 (C.D. Cal. 2008) w.cccccecccsescecsecesssecscscescsseacsecatsceaes 2,3
18
19 Brown v. General Steel Domestic Sales, LLC,
2008 WL 2128057 (C.D. Cal. May 19, 2008) ..cccccccccscsssecceseecscscssescstscsesacavssseerees 11
20
Burger King Corp. v. Rudzewicz,
21 471 U.S. 462, 105 S. Ct. 2174, 85 L.Ed2d 528 (1985)....ccccccccsscscscsssescecscecsseseseetensees 9
22 || Calder v. Jones,
3 465 U.S. 783, 79 L.Ed.2d 804, 104 S.Ct. 1482 (1984) oo ccseecsecesesesctensesrseseeees 7
24 || Chemehuevi Indian Tribe v. Wilson,
181 F.R.D. 438 (N.D. Cal. 1998) occ ccccccccccsccssscsssssscscessscsseecssceceevactevsesssevecasereateaes 17
25
Clerkin v. MyLife.com, Inc.,
261! 2011 U.S. Dist. LEXIS 90552 (N.D. Cal. Aug, 15, 2011) cccsscsessssssssessssseseee 12, 13
27
28

ili
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 

 
Case

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.228 Page 5 of 27

Core-Vent Corp. v. Nobel Indus.,

TL F.3d 1482 Oth Cir, 1993) occ cccsccscsesesscessescscsesscssscsssscessessesvscseseesvevssseaavanseens 10
Costantini v. Trans World Airlines,

681 F.2d 1199 (Oth Cir, 1982) oc ccccccsessescscssessssecsvscscsessssvscsevscssseesesssesvasecacseseeeeees 15
Daniels-Hall v. National Educ. Ass'n.,

629 F.3d 992 (Oth Cir. 2010) ee ececcccccsesssscsesssssssssscsesssssscavsvssssvsssesevevecacseestavstacsneasees 14
Data Dise, Ine. v. Systems Technology Associates, Inc.,

557 F.2d 1280 (Oth Cir, 1977) ooecceccccceesesssscscsesscssessescscsecscscssssvscsesessvevavacseecacseseeneecaes 2
Davis v. Metro. Prod., Inc.,

885 F.2d 515 (Qth Cir. 1989) oc ccccccccsesecssscssssscsssesscsssessvevscsevsvscestetstscaescsavstacsesees 11
Gates Lear Jet Corp. v. Jensen

(Oth Cir, 1984). eessesesesessessceescsesesscsessscscsuscsssusssscacsesevsvacsesesavasecsaatassesssacaeseees 6
Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd.,

328 F.3d 1122 (Oth Cir. 2003) occ ccccccccccsessssessssseecssssssscscseesevsccsnecaesestscecsesesacacsessens 4
Helicopteros Nacionales de Colombia, S.A., v. Hall,

466 US. 408, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984)...ccc ccc cscessecscecscesesesesesssassess 5
Hirsch v. Blue Cross, Blue Shield of Kansas City,

800 F.2d 1474 (Oth Cir, 1986) oo. ccccccscsscccsessssssssessssscssssssvscssescstsceetesavaceeessecsesesaes 6, 8
International Shoe Co. v. Washington,

326 U.S. 310, 66 S.Ct. 154, 90 L.ED. 95 (1945) .ocecccccccscccssscsseecscecesesestsvseseseseseses 5
Johnson v. Riverside Healthcare Sys., LP,

534 F.3d 1116 (Qth Cir. 2008) ooo cccccesesscscssseesessessessecssssssescscsessvssestevsvaratacucarseeeeaes 14
Just Film, Inc. v. Merch. Servs.,

2010 U.S. Dist. LEXIS 130230 (N.D. Cal. Nov. 29, 2010) wcccccceeesssseeeseeeees 12, 13
Keeton v. Hustler Magazine, Inc.,

465 U.S. 770, 104 S.Ct. 1473, 79 L.Ed.2d 790 (1984) ...cccccccccccscescscecscseesesrseseeecenss 12
King v. Atiyeh,

814 F.2d 565 (9th Cir. 1986) occ cecccssesssesssecscsesessscsssecsesesssscscsesavsvscecseevaraeseavacsesacs 17
Kirsch v. Cuadra

2005 U.S. Dist. LEXIS 25386 (N.D. Cal. 2005) .occccccccccccsssscesceceecseeecsssesseseesssecacsees 8
Koenig v. Bank of Am., N.A.,

2013 U.S. Dist. LEXIS 179891 (E.D. Cal. Dec. 23, 2013) wo.cccccssccceseeeeseceseseseeeseees 14

1V
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.229 Page 6 of 27

Lofton v. Verizon Wireless (VAW) LLC,
308 F.R.D. 276 (N.D. Cal. 2015). ic ceccsesessssssessecssseesescscnesscacsescsesscscsssecsvecsuusecaeees 16

Marceau v. Blackfeet Hous. Auth.,
340 F.3d 916 (9th Cir, 2008) ooo cceeeeseesetsssteeseneceseseseececssnesssseesssssscsesesscsessees 14

Mateo v. M/S KISO,
805 F. Supp. 792 (N.D. Cal. 1992) o.oo cecccccccccccssssccsscecscssscseeceseeesseascesecasetaeeeaeenseesees 17

Menken v. Emm,
503 F.3d 1050 (9th Cir, 2007) oo. ccc ccccccsscsccsscccceseccsecsecsacecaeecsecssesseecsecseesssesseracens 4

Meyer v. Portfolio Recovery Assocs., Ltd. Liab. Co.,
707 F.3d 1036 (Oth Cir. 2012) oc ececcccessesessesesscesecessessesessesssessssssscsesscsessesseacessaenees 15

Moser v. Health Ins. Innovations, Inc.,
No. 3:17-cv-1127-WQH-KSC, 2018 U.S. Dist. LEXIS 3237 (S.D. Cal.

Jan. 5, 2018) cece ec ccccsceeceecneesessessessesseesesseseesecsecsesecsesessscsscsscsessessvaeescssevssessaesectaveeees 13
Navarro v. Block,

250 F.3d 729 Qth Cir, 2001) .oceccececccscsscssessesscsecsesecseseccscssssesssesccsssevsesacescsesacesereceeees 14
Ross v. Int'l Bhd. of Elec. Workers,

634 F.2d 453 Oth Cir, 1980) occ ecccescsscssesecseesessesecsesecsessessssscsecsscsessvsessevseseceassecssees 15
Schwarzenegger v. Fred Martin Motor Co.,

374 F.3d 797 (Oth Cit, 2004) .oececcccccccsccssesesseesceseessecsecsessscssssssessescssesessesscesesevaeees 5,7
Inre Sheehan,

253 F.3d 507 (Oth Cir, 2001) cece eeccesccsssseesesscsscsesecsenescsesscsscsscsccscssssessesavencaesessacvaees 17
Shute v. Carnival Cruise Lines,

897 F.2d 377 (9th Cir, 1990) ooo eecceeccesessesessssesssscscseescsesscsecsssecscsecsvsscsvecessscessscesvaeeesaces 9
Sipes v. Galaxy Airlines, Inc.,

119 F.R.D. 691 (D. Nev. 1988) ooo cc cccccscesecscsscsecssssssccsesscsssssssvsccsscsssscesvevsesaeeacearene 17
Terracom v. Valley Nat. Bank,

A9 F.3d 555 (9th Cir. 1995) ooo ecesessesseseessescssesssecesesccssssccsesscsecsesscssssassesssescavseeneeaes 8
Townsel v. Contra Costa Cnty.,

820 F.2d 319 (9th Cir. 1987) ooo eeeceessessesseseesessesessseecsucsecssseessssssscsscsecessessesaceaeasnes 17
Tuazon v. R.J. Reynolds Tobacco Co.,

433 F.3d 1163 (9th Cir. 2006) oe ceeecccscescssessenseseseceesecsecsceecssssesssssssesseescesessssssaseaseaes 6

Vv

 

DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.230 Page 7 of 27

United States Liability Ins. Co. v. Haidinger-Hayes, Inc.,

1 Cal.3d 586 (1970) oo. eeeccessscessssesecesessssecsecsscsesecssssecsesesssesssecssssacssesecsenecrssscsaeaaeaes 11
Vignolo v. Miller,

120 F.3d 1075 (Qth Cit, 1999) oe ecceccsecsesssescsscsscsessesecssesecsesecsecsesscsessessesssssesssesevaees 14
Washington Shoe Co., v. A-Z Sporting Goods, Inc.,

704 F.3d 668 (9th Cit, 2012) oo eccccesssesesseseesessseecsesseseescsesscssescsescsusscsesssscsscecseseveees 7
Wei v. State of Hawaii,

763 F.2d 370 (Qth Cir. 1985) .o.cceccescescssessssscsecsesseseesseccsesscsesscscsessessesscscssesesseesesaaes 17
Wolf Designs, Inc. v. DHR & Co.,

322 F.Supp.2d 1065 (C.D. Cal. 2004) oo. cccccccccsssecssseccsesscsssssescsscssesessesssescasessssessees 11
World-Wide Volkswagen Corp. v. Woodson,

444 US. 286 (1980)... eee ee cecssceececcececeneeseeseessesecseaccsssecsessessesscsscsesecssssessessscsevseaseaceaeas 8
Yahoo! Inc. v. La Ligue Contre Le RAcisme Et L’Antisemitisme,

433 F.3d 1199 (Oth Cir. 2006) oe eecceeccscescsssesccsesecsesesesssseseesseecsesscsscsscsstsscsecsenseaes 5,7
Ziegler v. Indian River County,

64 F.3d 470 (9th Cir. 1995) ooo ceeccecessessssessesscescssssessesccsessesscsesscesssecsevscssesvsseaaeees 9, 10
Statutes
AT US.C.S. § 227(D)(1) nce ccecssceecscesesseseesecceseseesesecseesesesessuecsassessessescessesscsesscsessssssevseeavaeees 15
AT US.C. § 227 ooeicccccccsceeecnersnesecseeseeseceeecseeseesecsessecsssesssssessesecsesessessessessssessesasesevavsasaeeseees 1
Cal. Civ. Code § 410.10 ccc ceecceccsscssesseseesesseesceseesesscsesecsesssssessesscsesscsssscseseesevsevaseeseevaceaes 4
Fed. R. Civ. P. 4a) ee ccceecceescesesseeseseessesessessesaesecsecsscsesesssssccscsscsscsecsvasesesavscesecaenacacess 17, 18
Fed. R. Civ. P. L2(D)(4) oeeceeceeessescessesessescesecseeseesscsesscsecnssecsecsesscsscssesstscssessssasaeeaes 1,17, 18
Fed. R. Civ. Pro. 4(K)(L)(A) .oeeeeeceececesceseeseeseeseeceseesecsessssseecssesecssssscsssssseacsecesesuvascscessnsvacees 4
Fed. Rule Civ. Proc. 8(8) (2) .occccecccccssssssesscesscsecsscsecerscsssscsescsessscnscsstsscsscnsssacesesestenseneateas 14
Federal Rule of Civil Procedure Rule 12(b)(6).......ccccceccccsccsscsscesseeseeectcceseeseeseeaes 14, 18
Federal Rules of Civil Procedure, Rule 12(b)(2) .....cccceccccccesscsscsssssssesscsscesccscssesascnsearens 1
Federal Rules of Civil Procedure 12(b)(5) ......ccccccccssscesessssscsscscscscssescesssseereesenes 1,3, 18
Rule 40M)... eee eeceecccsceeseeeeseeesenseesessescessecsecsssesscsscsseassevsssseasscssessessusaatacerecsscssessceascaeeas 3, 16

v1

 

DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.231 Page 8 of 27

Rule 12(D)(2) voce cc ceceeseessscsesessesesesecscsesscscsesessessssecseavacuesesavasassasasavatsesavarseeevasansesenes 2,4
Rule 12(D)(6) occ ceecsenesesseseseseesesecesecsesscsesevesscsssussssnecassesevevasasessaraaeseeaavacsevavasess 3, 14
TPA wo eeecesccccesseseecseeseeseneestesesecsesecsesassesscsssscsesessvsevesassesavaceacaesaratsesesavasseasaes 1, 2,3, 15, 16

vil
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.232 Page 9 of 27

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE THAT on November 25, 2019, or as soon thereafter
as this matter may be heard in Courtroom 14B of the above-entitled Court located at
333 West Broadway, San Diego, CA 92101, Defendant David Roman (“Defendant”
or “Mr. Roman’) will, and hereby does, move this Court for an Order dismissing the
Complaint, with prejudice, for lack of personal jurisdiction, failure to state claims
upon which relief can be granted, insufficient service of process, and insufficient
process.

This motion is brought pursuant to Federal Rules of Civil Procedure, Rule
12(b)(2) because, inter alia, Mr. Roman’s personal contacts with California and his
personal activities are insufficient for the court to exercise personal jurisdiction over
him. This motion is also brought pursuant to Federal Rules of Civil Procedure
12(b)(6), 12(b)(5), and 12(b)(4).

This motion is based upon the Notice of Motion, the attached Memorandum of
Points and Authorities, and the Declaration of Defendant David Roman, and upon all
pleadings, records, and papers on file herein, as well as such other oral and/or
documentary evidence as may be presented at or before the time of hearing.

MEMORANDUM OF POINTS AND AUTHORITIES
I. SUMMARY OF PLAINTIFF’S ALLEGATIONS

Plaintiff Kenneth Moser (“Plaintiff’ or “Moser”) appears to allege that
corporate defendants Lifewatch Inc. (“Lifewatch”) and MedGuard Alert Inc.
(“MedGuard”) initiated calls (or caused calls to be initiated) to Moser that were
violative of 47 U.S.C. § 227, known as the Telephone Consumer Protection Act
(“TCPA”). Plaintiff apparently contends that Mr. Roman, by virtue of being an
officer of the corporate defendants is personally liable under the TCPA for the
allegedly violative calls. (Exhibit A, Complaint, 95, 35, 36).

The Complaint describes pending and settled TCPA actions in small claims

l
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 
Case k

Oo CO DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.233 Page 10 of 27

court against “some or all of the defendants,” and references calls that are outside the
four-year TCPA statute of limitations. Specifically, plaintiff's Complaint:

e Alleges that plaintiff has already fully adjudicated his TCPA claims
against “some or all of the defendants” between 3/5/2015 and present,
and that he has pending small claims actions for his TCPA claims against
“some or all of the defendants.” (Exhibit A, Complaint, §20-24).

e References autodialed, pre-recorded calls between 11/14/14 and 5/15/18,
but indicates that the “robo-called” messages were only delivered from
“November — December 2014” and “January-July 2015”. (Exhibit A,
Complaint, 7 9, 10, 11).

Il. SUMMARY OF DAVID ROMAN’S ARGUMENT

A. Rule 12(b)(2)

Mr. Roman is an individual, domiciled in Connecticut, who has lived there
continuously for over 36 years. Mr. Roman has no contact with California and thus
the court cannot exercise personal jurisdiction over him. (See Exhibit B, Declaration
of David Roman (“Roman Decl.”).' Further, the Complaint’s allegations are woefully
insufficient to pierce the corporate veil and hold Mr. Roman personally liable because
of his status as a corporate officer.

Notably, in Brown v. General Steel Domestic Sales, LLC 2008 U.S. Dist.
LEXIS 97832, 36-37 (C.D. Cal. 2008), the District Court stated that if a corporation
is subject to jurisdiction in the forum state, “it does not necessarily confer jurisdiction
over its individual officers. Instead, the court must examine the individual's contacts
with the forum to determine if they are sufficient to warrant the exercise of jurisdiction

over him in connection with forum-related claims.” In Brown, the plaintiff argued

 

' A court may consider declarations upon a motion to dismiss for lack of personal jurisdiction. Data Disc, Inc. v. Systems
Technology Associates, Inc., 557 F.2d 1280, 1284 (9! Cir. 1977).

2
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.234 Page 11 of 27

that the corporate defendant’s president “formulates, controls, directs, supervises,
perpetuates, manages and has knowledge of the practices and policies of [the
corporation]." Jd. at 39. Plaintiff further asserted that defendant’s president "knew
or should have known of sales practices used by salespeople on his or [the
corporation’s] behalf." Jd. The District Court granted the defendant president’s
12(b)(2) motion and held that “[a]t most, these allegations indicate that [defendant’s
president] plays a broad managerial role within the company; they in no way suggest
that he was the guiding spirit for the corporation’s actions.” Jd.

As set forth below and in Mr. Roman’s annexed affidavit, Mr. Roman did not
make the offending phone calls nor did he cause the offending phone calls to be
made. Accordingly, the court cannot exercise general or specific personal
jurisdiction over Mr. Roman and all claims against him must be dismissed pursuant
to FRCP. R. 12 (b) (2).

B. Rule 12(b)(6)

Plaintiff failed to plead the elements necessary to sustain TCPA claims,
including, inter alia, that the calls were received without prior express written
consent. Given the allegations indicating that some or all of the calls at issue have
either been fully adjudicated or are presently being adjudicated in small claims
court, plaintiff's claims are barred by way of res judicata. Further, insofar as the
Complaint seeks redress for calls that are outside the four-year statute of limitations,

dismissal is appropriate.

C. 12(b)(5)

Under 12(b)(5), the case should be dismissed because plaintiff cannot
demonstrate good cause for his service of process delay and for his service of an
improper summons. Under Rule 4(m), service is required within 90 days of filing a
complaint. Here, however, the Complaint was served 147 days after the Complaint
was filed.

3
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

SO CO “I HN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.235 Page 12 of 27

D. 12(b)(4)

Dismissal is also appropriate because a single Summons and Complaint was
served upon David Roman, but the Summons does not identify the defendant (i.e. it
does not indicate whether Mr. Roman is being served as an individual or whether
Mr. Roman is being served as an agent of the corporate defendants).

Hi. ARGUMENT

A. All Claims Against Mr. Roman Must Be Dismissed for Lack of
Personal] Jurisdiction.

1. Legal Standard for Personal Jurisdiction.

Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, a defendant may
move to dismiss an action for lack of personal jurisdiction. When a nonresident
defendant raises a challenge to personal jurisdiction on a motion to dismiss, the
plaintiff bears the burden to establish that jurisdiction is proper. Menken v. Emm, 503
F.3d 1050, 1056 (9" Cir. 2007). Where there is no applicable federal statute
governing personal jurisdiction, the district court applies the law of the state in which
it sits. See Fed. R. Civ. Pro. 4(k)(1)(A); Harris Rutsky & Co. Ins. Servs., Inc. v. Bell
& Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003). Here, there is no applicable
federal statute governing personal jurisdiction for the alleged actions and thus this
Court should look to California’s long-arm statute in determining whether there is
personal jurisdiction over Mr. Roman. California’s long-arm statute allows courts to
exercise jurisdiction over a defendant “on any basis not inconsistent with the
Constitution of this State or of the United States.” Cal. Civ. Code § 410.10.
Therefore, California courts consider whether the assertion of personal jurisdiction
over the defendant violates the Due Process Clause of the United States Constitution.
Birzer v. Jockey’s Guild, Inc., 444 F. Supp. 2d 1005, 1008 (C.D. Cal. 2006).
Accordingly, in order for this Court to properly exercise personal jurisdiction over
Mr. Roman, it must be shown that Mr. Roman has “certain minimum contacts” with

California “such that the maintenance of the suit does not offend ‘traditional notions

4
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

OO sD NN

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.236 Page 13 of 27

of fair play and substantial justice.’” International Shoe Co. v. Washington, 326 U.S.
310, 316, 66 S.Ct. 154, 90 L.ED. 95 (1945).

There are two bases for personal jurisdiction over a non-resident defendant:
“(1) ‘general jurisdiction’ which arises when a defendant’s contacts with the forum
state are so pervasive as to justify the exercise of jurisdiction over the defendant in all
matters; and, (2) “specific jurisdiction’ which arises out of a defendant’s contacts with
the forum state giving rise to the subject litigation.” Birzer, supra, 444 F. Supp. 2d at
1008. “Unless a defendant’s contacts with a forum are so substantial, continuous, and
systematic that the defendant can be deemed to be ‘present’ in that forum for all
purposes, a forum may exercise only ‘specific’ jurisdiction — that is, jurisdiction based
on the relationship between the defendant’s forum contacts and the plaintiff's claim.”
Yahoo! Inc. v. La Ligue Contre Le RAcisme Et L’Antisemitisme, 433 F.3d 1199, 1205
(9 Cir. 2006).

As set forth below, Mr. Roman is not subject to either general or specific
Jurisdiction in California. Accordingly, the Court should dismiss all claims in the
Complaint against him.

2. Mr. Roman Is Not Subject To General Personal Jurisdiction.

Mr. Roman is not subject to general personal jurisdiction in California because
he has no contact with the state. For general jurisdiction to exist over a nonresident
defendant, the individual defendant must have engaged in “continuous and systematic
general business contacts” that “approximate physical presence” in the forum state. |
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9" Cir. 2004). The
claim for relief need not be related to those contacts, but the contacts must be
“substantial”. Helicopteros Nacionales de Colombia, S.A., v. Hall, 466 U.S. 408, 414-
16, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984) (general jurisdiction exists when a
defendant is domiciled in the forum state or his activities there are “substantial” or

“continuous and systematic.”) In the Ninth Circuit, this standard is high. Brand v.

5
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.237 Page 14 of 27

Menlove Dodge, 796 F.2d 1070, 1073 (9th Cir. 1986) (‘Our cases demonstrate that
"substantial" is intended to be a fairly high standard.”);); Gates Lear Jet Corp. v.
Jensen, (9th Cir. 1984) (finding that defendant’s telephone calls, faxes, and travel to
Arizona “more occasional than continuous, and more infrequent than systematic” and
thus did not establish general personal jurisdiction).

In determining whether systematic and continuous contact exists to support the
exercise of general jurisdiction, courts consider whether the defendant makes sales,
solicits, or engages in business in the state, serves the state’s markets, designates an
agent for service of process, holds a license, or is incorporated there. Hirsch v. Blue
Cross, Blue Shield of Kansas City, 800 F.2d 1474, 1478 (9th Cir. 1986); Tuazon v.
RJ. Reynolds Tobacco Co., 433 F.3d 1163, 1172 (9th Cir. 2006) (“Longevity,
continuity, volume, economic impact, physical presence, and integration into the
state’s regulatory or economic markets are among the indicia of such a presence”).
Even where a defendant has some contact with California, general personal
jurisdiction cannot be established unless those contacts are “continuous and
systematic”. See Birzer, supra, 444 F. Supp. 2d at 1009 (holding that the court could
not exercise general jurisdiction over a non-resident defendant even though the
defendant had contact with a California resident and conducted sales and marketing
activity through an agent in California).

Here, the Complaint is wholly bereft of any allegations that Mr. Roman is
domiciled in California or has any contact at all with the state, much less the
“substantial” or “continuous and systematic” contact required for general jurisdiction.
Moreover, as demonstrated by his declaration, Mr. Roman, inter alia: a) does not have
an office or place of business in the State of California; b) does not live in California;
c) does not hold title to any real property in California; d) does not maintain any bank
accounts or other financial accounts in California; e) does not pay taxes in California;

f) does not have telephone listings in California; g) does not have any agents, servants

6
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

we

aN

“SDN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B:19-cv-00831-WQH-BLM Document 5 Filed 10/21/19 PagelD.238 Page 15 of 27

or employees that live in California; and h) does not maintain a post office box or
other mailing address in California. (Exhibit B, §§ 7-13 Roman Decl). Mr. Roman
performs his job duties and responsibilities from Connecticut, not from California.
(Exhibit B, §3 Roman Decl). Thus, the Roman Declaration affirmatively
demonstrates that Mr. Roman does not have substantial or continuous and systematic
contacts with the state, and the Complaint does not allege otherwise.
3. Mr. Roman is Not Subject to Specific Personal Jurisdiction.

Mr. Roman is not subject to specific personal jurisdiction in California because
he does not have sufficient contact within California and has not personally availed
himself of the privileges and benefits of transacting business in the state. The Ninth
Circuit analyzes specific jurisdiction according to a three-prong test: (1) the
nonresident defendant must purposefully direct his activities at the forum state or
purposefully avail himself of the benefits and protections of the laws of the forum
state, (2) the claim must be one which arises out of or relates to the defendant’s forum-
related activities, and (3) the exercise of personal jurisdiction must be reasonable.
Yahoo! Inc., supra, 433 F.3d at 1205-1206. Plaintiff bears the burden of satisfying

the first two prongs of the test. Schwarzenegger, supra, 374 F.3d at 802.

i. Mr. Roman has not purposefully availed himself of the
privileges of conducting activities in California

To satisfy the first prong, a plaintiff must demonstrate that the defendant “either
purposefully availed itself of the privilege of conducting activities in the forum, or
purposefully directed its activities at the forum.” Washington Shoe Co., v. A-Z
Sporting Goods, Inc., 704 F.3d 668, 672 (9" Cir. 2012). This “purposeful
direction/purposeful availment” prong is analyzed under the three-part “effects” test
set forth in Calder v. Jones, 465 U.S. 783, 79 L.Ed.2d 804, 104 S.Ct. 1482 (1984),
which requires the plaintiff to demonstrate that the defendant (1) committed an
intentional act, (2) expressly aimed at the forum state, (3) causing harm that the
defendant knows is likely to be suffered in the forum state. Yahoo! Inc., supra, 433

7
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

Oo CO SS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B8:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.239 Page 16 of 27

F.3d at 1206.

The “purposeful availment” requirement is satisfied if the defendant has taken
deliberate action within the forum state or directed his activities towards California.
Hirsch, supra, 800 F. 2d at 1478. The fact that it is foreseeable that a defendant’s
conduct would cause injury in California is insufficient by itself to subject him to
jurisdiction. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 295 (1980);
Terracom v. Valley Nat. Bank, 49 F. 3d 555, 560 (9" Cir. 1995). Rather, “[t]he
forseeability that is critical to due process analysis...is that the defendant’s conduct
and connection with the forum State are such that he should reasonably anticipate
being haled into court there.” World-Wide Volkswagen Corp., supra, 444 U.S. at 297.
This requirement prevents the exercise of jurisdiction over defendants by way of
“random, fortuitous, or attenuated contacts.” Id.

The allegations related to Mr. Roman cannot meet the requirements of the
effects test and, therefore, cannot satisfy the first prong of the specific jurisdiction
analysis. First, the allegations related to Mr. Roman are broad, conclusory and
wholly insufficient to establish that he committed any intentional, deliberate act
expressly aimed at California. In Kirsch v. Cuadra 2005 U.S. Dist. LEXIS 25386
(N.D. Cal. 2005), plaintiff sued a limited liability company and its employee,
alleging that they violated the Telephone Consumer Protection Act by sending
unsolicited advertisements to plaintiff's fax machine. The court granted individual
defendant’s 12(b)(2) motion, concluding that Plaintiff's conclusory allegations were
insufficient to demonstrate that the individual defendant purposefully availed
himself of the privilege of conducting activities in California or that he purposefully
directed his conduct toward California. /d. at 24. Here, plaintiff similarly fails to
plead or proffer statements or facts demonstrating, as a threshold matter, that this

court can exercise personal jurisdiction over Mr. Roman.

8
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.240 Page 17 of 27

Moreover, there is no logical support for the proposition that Mr. Roman
engaged in conduct specifically targeted towards California simply by virtue of being
an officer of the corporate defendants. As demonstrated by his annexed declaration,
any actions by Mr. Roman relating in any way to California were merely incidental
to his obligations to perform his corporate duties. Therefore, Mr. Roman has not had
any contacts with California that could constitute “purposeful availment.” Under
these circumstances, where Mr. Roman has no contact with California, has not
purposefully availed himself of the benefits of the state, and has not injected himself
into specific forum-related activity, he simply cannot be subject to specific personal

jurisdiction in California.

ii. | Roman’s contacts with California, if any, are not the
“but for” cause of Plaintiff’s claims against him

Even if Plaintiff could demonstrate that Mr. Roman had some contacts with
California, he cannot meet the second requirement for specific jurisdiction, which
requires that the contacts are a “but for causation” giving rise to the suit. Bancroft &
Masters, Inc., supra, 223 F.3d at 1087 (citing Ziegler v. Indian River County, 64 F.3d
470, 474 (9th Cir. 1995). The “but for” test requires that there be some nexus between
the cause of action and the defendant’s activities in the forum. Shute v. Carnival
Cruise Lines, 897 F.2d 377, 385 (9th Cir. 1990). Since Plaintiff has not alleged any
contacts or activities that Mr. Roman has within California that could constitute
“purposeful availment,” there is no “but for” causation here. The allegations, as pled,
do not relate to any actions by Mr. Roman in California.

iii. The exercise of jurisdiction over Mr. Roman would be
unreasonable

For jurisdiction to be reasonable, it must comport with fair play and substantial
justice. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476, 105 S. Ct. 2174, 85
L.Ed2d 528 (1985). The reasonableness determination requires the consideration of

several specific factors: (1) the extent of the defendant's purposeful interjection into

9
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 
Case

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.241 Page 18 of 27

the forum state, (2) the burden on defendant in defending in the forum, (3) the extent
of the conflict with the sovereignty of the defendant's state, (4) the forum state's
interest in adjudicating the dispute, (5) the most efficient judicial resolution of the
controversy, (6) the importance of the forum to the plaintiff's interest in convenient
and effective relief, and, (7) the existence of an alternative forum. Ziegler, supra, 64
F.3d at 474-75.

Here, none of these specific factors apply to Mr. Roman. As demonstrated by
the Roman Declaration, Mr. Roman did not extensively interject himself in activity
in California. Second, it would be burdensome for Mr. Roman to travel to California
to defend the case. Even if, arguendo, the burden on Mr. Roman is equal to the burden
that litigating in Connecticut, or another forum, would impose on plaintiff, this factor
would still weigh against personal jurisdiction over Mr. Roman. See, Ziegler, supra,
64 F.3d at 475 (holding that where the burden imposed on defendants by litigating in
the forum would be equal to litigating elsewhere, this factor should weigh in favor of

defendants).
The remaining factors should resolve in Mr. Roman’s favor because Plaintiff's

Complaint does not include allegations suggesting a potential conflict with
California’s and any other state’s sovereignty or facts demonstrating the importance
of a California forum to Plaintiff's interest in convenient and effective relief. Indeed,
inconvenience to the plaintiff is generally given little weight. Ziegler, supra, 64 F.3d
at 476; Core-Vent Corp. v. Nobel Indus., 11 F.3d 1482, 1486 (9" Cir. 1993) (“A mere
preference on the part of the plaintiff for its home forum does not affect the balancing
[of the reasonableness factors]’”). As to the final factor, Plaintiff bears the burden of
proving that an alternative forum is unavailable. Core-Vent Corp., supra, 11 F.3d at
1490. Plaintiff simply cannot meet this burden as this action could be litigated in
another forum, including Connecticut. Accordingly, the three-prong test for specific
personal jurisdiction cannot be satisfied as to Mr. Roman and the Complaint should
be dismissed as to Mr. Roman. 10

DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 

 
Case

 

83:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.242 Page 19 of 27

4. Mr. Roman’s Role as Officer Is Not a Valid Basis Upon Which
to Assert Personal Jurisdiction

Plaintiff makes only broad, general allegations against Roman, which Mr.
Roman has specifically denied and refuted in his declaration. Without more, the
fiduciary shield doctrine applies to Roman, which states that “a person’s mere
association with a corporation that causes injury in the forum state is not sufficient in
itself to assert [specific] jurisdiction over the person.” Davis v. Metro. Prod., Inc.,
885 F.2d 515, 520 (9 Cir. 1989); see also United States Liability Ins. Co. v.
Haidinger-Hayes, Inc., 1 Cal.3d 586, 595 (1970) (“Directors or officers of a
corporation do not incur personal liability for torts of the corporation merely by reason
of their official position[.]”) In other words, “the corporate form serves as a shield
for the individuals involved for purposes of liability as well as jurisdiction[.]” Jd.
The doctrine is subject to two exceptions: “(1) where the corporation is the agent or
alter ego of the individual defendant; or (2) by virtue of the individual’s control of,
and direct participation in, the alleged activities.” Wolf Designs, Inc. v. DHR & Co.,
322 F.Supp.2d 1065, 1072 (C.D. Cal. 2004).

Here, Plaintiff does not allege that the corporate defendants are the alter egos
of Mr. Roman. Moreover, the averments related to Mr. Roman are simply too vague
and conclusory to suggest that he has the requisite degree of participation or control
in the activities giving rise to plaintiff's cause of action. Cases within the Ninth
Circuit that have found jurisdiction and/or personal liability on the part of corporate
officers must involve “instances where the defendant was the ‘guiding spirit’ behind
the wrongful conduct ... or the ‘central figure’ in the challenged corporate activity.’”
Davis, supra, 885 F.2d at 524. Here, however, Plaintiff does not allege that Mr.
Roman was the “guiding spirit” or “central figure” in the corporate activities at issue.
At most, Plaintiffs allegations indicate that Mr. Roman plays a broad, managerial

role within the company. See Brown v. General Steel Domestic Sales, LLC, 2008 WL

1]
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.243 Page 20 of 27

2128057, at *12 (C.D. Cal. May 19, 2008) (ruling that the “mere fact that [the
individual defendant] is [the corporation’s] president is not sufficient to subject him
to jurisdiction in California or give rise to an inference that he is the ‘guiding spirit’
behind the claimed tortious conduct); see also Keeton v. Hustler Magazine, Inc., 465
U.S. 770, 781, n. 13, 104 S.Ct. 1473, 79 L.Ed.2d 790 (1984) (“...jurisdiction over an
employee does not automatically follow from jurisdiction over the corporation which
employs him...”).

Plaintiffs boilerplate allegation do not create any basis for this court to
exercise personal jurisdiction. To wit, plaintiff merely asserts “on information and
belief that Defendant Roman knew the calls described above were being made and
did nothing, or was willfully and recklessly ignorant of the fact his company and/or
its agents were making the calls described above. This included hiring in the
ordering, procuring, and transmission of telemarketing calls including those
complained of herein...”. (Exhibit A, Complaint, | 36). See Clerkin v. MyLife.com,
Inc., 2011 U.S. Dist. LEXIS 90552 (N.D. Cal. Aug. 15, 2011), (ruling that plaintiffs
did not meet their burden to show specific personal jurisdiction over an individual
defendant who was the corporate defendant’s “Vice President of Emerging
Business” where plaintiffs only allegations about him were that he “conspired
with” others “to perpetuate” a fraudulent scheme and “personally performed acts” in
support of a fraudulent scheme because those allegations “[did] not afford any
insight into how [he] controlled or directly participated in the alleged fraudulent
scheme”); Just Film, Inc. v. Merch. Servs., 2010 U.S. Dist. LEXIS 130230 (N.D.
Cal. Nov. 29, 2010) (ruling that plaintiffs did not meet their burden to show specific
personal jurisdiction over certain individual defendants where plaintiffs alleged only
that those individual defendants directed and controlled the entities alleged to have
engaged in the wrongful conduct and did not allege how those individual defendants

directed or controlled those entities). Plaintiffs in Clerkin and Just Film, Inc. went

12
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.244 Page 21 of 27

much further in alleging specific facts than Plaintiff does here, but were still unable
to establish specific personal jurisdiction over corporate officer defendants
Indeed, in another case initiated by this plaintiff, i.e, Moser v. Health Ins.

Innovations, Inc., No. 3:17-cv-1127-WQH-KSC, 2018 U.S. Dist. LEXIS 3237 * 14

(S.D. Cal. Jan. 5, 2018), this court held as follows:
The FAC includes only one allegation that describes Donisi and
Jaxtheimer's involvement with the Nationwide Calls. Moser "alleges
on information and belief that Donisi and Jaxtheimer made the
[Nationwide Calls], ordered them made, knew [they] were being made
and did nothing, or were willfully and recklessly ignorant of the fact
their company was making [them]." The Court is not required to
accept conclusory allegations as true even if they are made on
"information and belief" and the facts are solely within the possession
of the defendants. Blantz v. California Dep't of Corr. & Rehab., Div. of
Corr. Health Care Servs., 727 F.3d 917, 926-27 (9th Cir. 2013). This
allegation does not contain factual material that would permit the Court
to disregard Nationwide's corporate form and assert jurisdiction over
Donisi and Jaxtheimer as individuals. Moser has not fulfilled his
"burden of establishing that jurisdiction is proper." Boschetto v.
Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008). The Court concludes
that, based on the allegations in the FAC, it does not have personal
jurisdiction over Donisi and Jaxtheimer.

Given Plaintiff’s bare-bones allegations and Mr. Roman’s annexed
declaration, the Complaint should be dismissed as to Mr. Roman for lack of

personal jurisdiction.

13
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 

 
Case

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.245 Page 22 of 27

B. Plaintiff's Complaint is Fatally Flawed on its Face and, must be
Dismissed Pursuant to FRCP 12(b)(6)

A complaint must contain "a short and plain statement of the claim showing
that the pleader is entitled to relief." Fed. Rule Civ. Proc. 8(a) (2). Where the
plaintiff fails to allege "enough facts to state a claim to relief that is plausible on its
face," the complaint may be dismissed for failure to allege facts sufficient to state a
claim upon which relief may be granted.” Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007); see Fed.R.Civ.P. 12(b)(6). A
dismissal for failure to state a claim is brought under Federal Rule of Civil
Procedure Rule 12(b)(6) and may be based on the lack of a cognizable legal theory
or on the absence of sufficient facts alleged under a cognizable legal theory.
Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008);
Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

When the court reviews a complaint under Rule 12(b)(6), all of the
complaint's material allegations of fact are taken as true, and the facts are construed
in the light most favorable to the non-moving party. Marceau v. Blackfeet Hous.
Auth., 540 F.3d 916, 919 (9th Cir. 2008); Vignolo v. Miller, 120 F.3d 1075, 1077
(9th Cir. 1999). But, the court need not accept conclusory allegations, allegations
contradicted by exhibits attached to the complaint or matters properly subject to
judicial notice, unwarranted deductions of fact, or unreasonable inferences.
Daniels-Hall v. National Educ. Ass'n., 629 F.3d 992, 998 (9th Cir. 2010). Mere
legal conclusions are not accepted as true and "[t]hreadbare recitals of elements of a
cause of action, supported by mere conclusory statements, do not suffice." Ashcroft
v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). Koenig v.
Bank of Am., N.A., 2013 U.S. Dist. LEXIS 179891, 1-3 (E.D. Cal. Dec. 23, 2013).

14
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

83:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.246 Page 23 of 27

1. Plaintiff has failed to plead the elements necessary to sustain TCPA

claims

In order to sustain a TCPA claim, Plaintiff must plead, inter alia: (1) the
defendant called a cellular telephone number; (2) using an automatic telephone
dialing system; (3) without the recipient's prior express consent. 47 U.S.C.S. §
227(b)(1). See Meyer v. Portfolio Recovery Assocs., Ltd. Liab. Co., 707 F.3d 1036,
1040 (9th Cir. 2012). A plain reading of Plaintiff's complaint indicates that
Plaintiff has failed to adequately plead these elements because there are zero factual
averments in the Complaint that the offending calls were made without Moser’s
prior express consent. This necessitates dismissal as a matter of law.

2. Plaintiff's Claim is Barred by the Doctrine of Res Judicata

The doctrine of res judicata or claim preclusion "bars all grounds for recovery
which could have been asserted, whether they were or not, in a prior suit between
the same parties ... on the same cause of action." Costantini v. Trans World
Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982), citing Ross v. Int'l Bhd. of Elec.
Workers, 634 F.2d 453 (9th Cir. 1980). In the 9" Circuit, the “crucial question is
whether [plaintiff] has stated in the instant suit a cause of action different from those
raised in [the] first suit.” Jd. And, “this circuit approaches that crucial question by
applying several criteria to determine whether successive lawsuits involve a single
cause of action: (1) whether rights or interests established in the prior judgment
would be destroyed or impaired by prosecution of the second action; (2) whether
substantially the same evidence is presented in the two actions; (3) whether the two
suits involve infringement of the same right; and (4) whether the two suits arise out
of the same transactional nucleus of facts.

Here, while somewhat unclear from plaintiff's Complaint, plaintiff appears to
seek redress for “11 calls” from 5/14/15 through 7/13/16 (Exhibit A, Complaint, {
29). But, he alleges: “Plaintiff filed two more small claims action on 10/22/2015, in

15
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

8:19-cv-00831-WQH-BLM Document 5 Filed 10/21/19 PagelD.247 Page 24 of 27

San Diego Superior Court...”. (Exhibit A, Complaint, § 22). Further, he alleges
“Plaintiff has since filed 22 other small claims actions against some or all of the
Defendants of which six are on calendar for future trial, 15 were adjudicated in
favor of Plaintiff by default and six of these have been satisfied through collection
efforts.” (Exhibit A, Complaint, { 24).

As such, plaintiffs Complaint demonstrates on its face that plaintiff asserted
or could have asserted the same TCPA claim(s) against defendants in the dozens of
small claims matters plaintiff apparently initiated against defendants on 10/22/2015
and “since” 10/22/2015.” Accordingly, plaintiff's TCPA claim is barred.

3. Dismissal is Appropriate Insofar as Plaintiff's TCPA Claim is based on

calls allegedly received before 5/3/15

As set forth above, Plaintiff's Complaint makes reference to calls preceding
5/3/15. To the extent Plaintiff is seeking recovery under the TCPA for those calls,
his claims are barred by the statute of limitations. See, e.g. Lofton v. Verizon
Wireless (VAW) LLC, 308 F.R.D. 276, 281 (N.D. Cal. 2015) (The TCPA has a four-
year statute of limitations).

C. Plaintiff's Complaint Must be Dismissed Pursuant to 12(b)(5)

FRCP 4(m) states in pertinent part:

Ifa defendant is not served within 90 days after the
complaint is filed, the court—on motion or on its own
after notice to the plaintiff—must dismiss the action
without prejudice against that defendant or order that
service be made within a specified time. But if the plaintiff
shows good cause for the failure, the court must extend the
time for service for an appropriate period.

Rule 4(m) requires a two-step analysis to determine whether to extend the 90

limitation. "First, upon a showing of good cause for the defective service, the court

must extend the time period. Second, if there is no good cause, the court has the

16
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

Oo sD N

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

B:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.248 Page 25 of 27

discretion to dismiss without prejudice or to extend the time period." Jn re Sheehan,
253 F.3d 507, 512 (9th Cir. 2001). At a minimum good cause means "excusable
neglect." Jd. (quoting Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991)).
“Good cause” means "that service has been attempted but not completed, that
plaintiff was confused about the requirements of service, or that plaintiff was
prevented from serving defendants by factors beyond his control." Chemehuevi
Indian Tribe v. Wilson, 181 F.R.D. 438, 440 (N.D. Cal. 1998) (quoting Mateo v. M/S
KISO, 805 F. Supp. 792, 795 (N.D. Cal. 1992)).

Notably, ignorance of the law does not constitute "good cause" for a failure to
serve, even in the context of pro se litigants. See Sipes v. Galaxy Airlines, Inc., 119
F.R.D. 691, 693 (D. Nev. 1988) (confusion regarding the court's notice of intent to
dismiss for lack of service is not good cause for a pro se plaintiff's failure to effect
timely service); cf’ King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1986) (pro se
litigants must follow the same rules of procedure that govern other litigants).

Here, dismissal under 12(b)(5) is appropriate given that the Complaint was
served 147 days after the Complaint was filed. (Exhibit B, Roman Decl. 4 17).

D. Plaintiff's Complaint Must be Dismissed Pursuant to 12(b)(4)

Fed. R. Civ. P. 12(b)(4) allows defendants to move to dismiss for insufficient
process. Challenging the sufficiency of process "is proper only to challenge
noncompliance with .. . any applicable provision .. . that deals specifically with the
content of the summons." 5B Fed. Prac. & Proc. Civ. § 1353 (3d ed.). The content
requirements for a summons are enumerated in Fed. R. Civ. P. 4(a). As set forth
therein, the summons must "be directed to the defendant." Fed. R. Civ. P. 4(a).

Here, a single Summons and Complaint was served upon David Roman, but
the Summons does not identify the defendant, i.e. it does not indicate whether Mr.
Roman is being served as an individual or whether he is being served as an agent of

the corporate defendants. (Exhibit B, Roman Decl. 17). This violation of Fed. R.

17
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case

 

3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.249 Page 26 of 27

Civ. P. 4(a) is prejudicial inasmuch as it deprives defendants from knowing who has

actually been served and whether and when to respond to the Complaint.

IV. CONCLUSION
Plaintiff cannot establish that this Court can exercise personal jurisdiction over
Mr. Roman. Accordingly, the Complaint should be dismissed under FRCP. R. 12(b)
(2) as to Mr. Roman for lack of personal jurisdiction. Furthermore, Plaintiffs
Complaint must be dismissed in its entirety, and with prejudice, pursuant to FRCP.

R. 12(b) (6). Finally, dismissal is warranted under FRCP R. 12(b) (4) and 12(b)(5).

Dated: October 21, 2019
Respectfully Submitted,

By /s/
David R. Shoop (SBN: 220576)
Thomas S. Alch (SBN: 136860)
SHOOP | A PROFESSIONAL LAW
CORPORATION
9701 Wilshire Blvd., Suite 950
Beverly Hills, California 90212
Telephone: (310) 620-9533
Facsimile: (310) 620-6330
david. shoop@shooplaw.com
thomas.alch@shooplaw.com

Joseph Lipari (pro hac anticipated)

THE SULTZER LAW GROUP, P.C.
liparij@thesultzerlawgroup.com

The Sultzer Law Group, P.C.

270 Madison Avenue, Suite 1800
New York, NY 10016

Tel: (917) 444-1960

Counsel for Defendant David Roman

18
DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 
Case|3:19-cv-00831-WQH-BLM Document5 Filed 10/21/19 PagelD.250 Page 27 of 27

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing was served on plaintiff
by Federal Express overnight mail on October 21, 2019, and by overnight mailing it
on October 21, 2019 to:
Kenneth Moser
11289 Spica Drive
San Diego, CA 92126

Oo ~ DH

\O

10

 

 

11

12

3 Sworn to before me this
21% day of October, 2019
14

° Lucwher ile

16 || NOTARY PUBLIC 7

Amanda. als
7 Notary Public State of 4 Gial
_ 01KA6212207
rg Qualified in Dutchess County
Commission Expires AO Lapa
fo

19

 

20
21
22
23
24
25
26
27

28 19

DEFENDANT DAVID ROMAN’S MOTION TO DISMISS
4005338

 

 

 

 
